DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2, in the reply filed on 1/12/2022, is acknowledged. Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without an intermediate layer of thermoplastic material, a thermoplastic transport layer, and a sliding surface layer, which are critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 5 and 7, the phrase “low coefficient of friction” renders the claims indefinite because it is not clear what coefficient of friction value is considered low. A reference coefficient of friction is not claimed.





Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as anticipated by USPAP 2019/0070539 to Baron or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2019/0070539 to Baron in view of USPN 6,328,077 to Mol and/or AAPA (Applicant’s Admitted Prior Art).
Claim 1, Baron discloses a belt comprising at least one fabric having a first face and a second face parallel to a longitudinal plane of the belt, wherein the at least one fabric comprises: a first weft layer formed by a plurality of multifilament weft yarns at least substantially parallel to each other, a second weft layer formed by a plurality of monofilament weft yarns at least substantially parallel to each other, wherein the multifilament weft yarns of the first weft layer are overlapped with respective monofilament weft yarns of the second weft layer, and a plurality of multifilament warp yarns, wherein the fabric has a weft dominance satin weave on both sides (see entire document including Figure 2, [0002], [0008]-[0019] and claim 3). In the event that it is shown that the applied prior art does not disclose the claimed 
Claim 2, in any elementary weave unit of said at least one fabric including four multifilament and four monofilament weft yarns and four warp yarns, each warp yarn is intertwined with a single weft yarn of the first weft layer and with a single weft yarn of the second weft layer (Figures 1 and 2). Plus, Mol discloses that it is known in the art to vary yarn floats such as floating over three yarns (Figure 5). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the belt with any suitable number of floats, such as claimed, because it is within the general skill of a worker in the art to select a yarn float on the basis of its suitability and desired characteristics.
Claim 3, in any elemental weave unit of said at least one fabric including four multifilament and four monofilament weft yarns and four warp yarns, the warp yarns intertwining points are not aligned with each other in a longitudinal direction of the multifilament and monofilament weft yarns nor in a direction perpendicular to the multifilament and monofilament weft yarns (Figures 1 and 2). Plus, AAPA discloses that it is known in the art to select a weave according to the characteristics to be optimized (page 2). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the weave construction as claimed, on the basis of its suitability and desired characteristics. 
Claim 4, on each of the faces of the at least one fabric, the elementary weave unit is formed reproducing an indeterminate number of times an elementary weave unit having the claimed pattern (Figures 1 and 2). Plus, AAPA discloses that it is known in the art to select a weave according to the characteristics to be optimized (page 2). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the weave construction as claimed, on the basis of its suitability and desired characteristics. 
Claim 5, said at least one fabric has one of said first and second faces adhering to an intermediate layer of thermoplastic material and the other of said first and second faces coated with an impregnation layer with a low coefficient of friction forming a sliding surface [0017]. 

Claim 8, Baron does not appear to mention a second fabric but the mere duplication of parts has no patentable significance. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). MPEP 2144.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789